ORDER

PER CURIAM.
Jeffery P. Thompson and Leigh Blount appeal from a judgment denying equitable relief in a suit to set aside the results of an election held in Boone County. Appellants contend that the trial court erred in concluding that: (1) the failure to mail or deliver ballots to qualified voters living in university group housing was not sufficiently irregular to constitute a violation of mandatory election law; and (2) plaintiffs were not discriminated against because an election was set by the county commissioners during a time when students were absent.
The judgment is affirmed. Rule 84.16(b).